Citation Nr: 1641257	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits as the Veteran's surviving spouse.

3.  Entitlement to accrued benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1958 to April 1963.  He died in March 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in March 2013 from adenocarcinoma of the gastroesophageal junction.

2.  The Veteran did not have qualifying wartime service for death pension purposes. 

3.  The Veteran had no claims for VA compensation benefits pending at the time of his death, and he was not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to death pension benefits as the Veteran's surviving spouse have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (2015).

2.  The criteria for the payment of accrued benefits as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding the appellant's claim for death pension benefits and accrued benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded.  Accordingly, the appellant's claim must be denied.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Board acknowledges that medical evidence reviewed by the RO, such as the Veteran's service treatment records (STRs), are missing from the record.  The Remand portion of this Decision seeks to remedy that issue, and asks the AOJ to obtain and associate the missing medical evidence with his claims file, so that the appellant's claims can be properly adjudicated.

II.  Death Pension Benefits

As discussed in further detail below, the Veteran does not have wartime service.

Generally, a veteran's surviving spouse is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service (i.e. wartime service) and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).  

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101 (11). 

The Korean conflict is defined as the period beginning on June 27, 1950, and ending January 31, 1955.  38 U.S.C.A. § 101 (9); 38 C.F.R. § 3.2 (e).  

In the case of a veteran who served in the Republic of Vietnam, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. § 3.2 (f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101 (29)(B) ; 38 C.F.R. § 3.2 (f).

The threshold issue to first address in any pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, then the additional issues of net worth and income requirements will be addressed.  However, if the Veteran did not have the requisite wartime service, then there is no need to proceed further, or to address any other related issue.

A review of the Veteran's DD 214 indicates that he served honorably on active duty from December 1958 to April 1963.  There is no evidence that the Veteran served in the Republic of Vietnam.  Furthermore, there is no evidence to show that the Veteran had any other military service, and the appellant has not alleged that there were any additional periods of service.  
Based on service department evidence, the Veteran's period of active service from December 1958 to April 1963 does not fall within a period of war.  The period of war for the Korean conflict ended on January 31, 1955, and the period of war for the Vietnam era began on August 5, 1964, for veterans who did not have service in Vietnam prior to that date.  See 38 C.F.R. §§ 3.2 (e), 3.2 (f).  Accordingly, the appellant does not meet the threshold criteria for basic eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3.  Under these circumstances, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III. Accrued Benefits

Upon the death of a veteran receiving VA benefit payments, a surviving spouse shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Veteran died in March 2013.  The record reflects that he did not have any claims for benefits pending prior to or at the time of his death, and there was no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of his death.  Therefore, the appellant is not entitled to accrued benefits as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

There is missing medical evidence relevant to the appellant's claim that must be obtained prior to appellate review.

The Board notes that the RO reviewed medical evidence which has not been associated with the electronic record, to include the March 2014 VA Subject Matter Expert Medical Opinion, treatment records from VAMC Asheville, and the Veteran's STRs.  Therefore, in light of missing medical evidence, a remand is warranted to obtain these records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding STRs pertaining to the Veteran's active military service and associate them with the claims file.  

2.  Obtain any outstanding VA treatment records, to include all records from the Asheville VAMC dated from March 14, 2006 through February 19, 2014, and associate them with the claims file.

3.  Obtain a copy of the March 2014 VA Subject Matter Expert Medical Opinion and associate it with the claims file.

4.  If, and only if, new evidence is associated with the claims file, then readjudicate the claim in light of all additional evidence received.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


